Case 3:17-cv-00007-GTS-ML Document 101-37 Filed 05/31/19 Page 1 of 2

Binghamton City School District
Office of Pupil Services and Attendance

98 Oak Street

Binghamton, NY 13905

(607) 762-8114

Fax: (607) 762-8142

i

 

February 10, 2017

Vincent Spero

 

Binghamton, Y . 13905
Dear Vincent,

The Binghamton City School District has determined that you, Vincent Spero, are
not homeless as defined under the McKinney-Vento Act and New York State Education
Law Section 3209, because you do not lack a fixed, regular, and adequate night-time
residence nor ate you sharing the housing of other persons due to a loss of housing,
economic hardship or a similar reason.

Prior to your designation of the Binghamton City School District as your district
of location for McKinney-Vento purposes, you were registered as attending the Vestal
Central School District, and residing with your parents, Robert and Debra Spero, at 25
Knight Road, Vestal, NY 13850. Your parents are still listed as residing at that address,
and have contacted us several times on your behalf inquiring about enrollment with the
Binghamton City School District. Your registration with us appears to be the result of an
unfavorable superintendent hearing held by the Vestal Central School District, and the
decision of that district’s superintendent dated February 7, 2017.

The Binghamton City School District has also determined that you are not a
permanent resident of the District. The residence of your parents is located within the
Vestal Central School District, and no information has been presented evidencing a total
and permanent transfer of your custody and control to a resident of the Binghamton
City School District, or your legal emancipation and lack of support from your parents.

Accordingly, you are not entitled to enrollment in and/or transportation to the
Binghamton City School District because you are neither a permanent residence of the
District, nor homeless as defined under the McKinney-Vento Act and New York State
Education Law Section 3209.

Providing A Rich Environment for Quality Learnin
g for Q uy VS001915
Case 3:17-cv-00007-GTS-ML Document 101-37 Filed 05/31/19 Page 2 of 2

You may appeal this decision to the Commissioner of the State Education
Department within thirty (30) days. Lf you do not file an appeal within thirty (30) days,
the decision will go into effect on March 13, 2017.

If you would like to appeal this decision, you must complete the appeal forms and
stay application, which are attached. For help completing these papers, please contact
the LEA Liaison at the number below. If you are an unaccompanied youth and woutd
like to file an appeal, the LEA. Liaison must help you.

Binghamton City School District

te Dhar pain ike

Name: Tonia Thompson, Ed. D
Title: Interim Superintendent of Schools

 

LEA Liaison: Debra K. Card
Phone Number: 607-762-8116

Address: Offices of Pupil Services and Attendance:
~ 98 Oak Street
Binghamton, NY 13905

Ce: Robert and Debra Spero

Providing A Rich Environment for Quality Learning»
v8001 916
